                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

          Lamanuel Wynn,                            JUDGMENT IN CASE

            Petitioner(s),                           3:17-cv-00504-MOC
                                                  3:16-cr-00074-3-MOC-DSC
                 vs.

               USA,

           Respondent(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 15, 2020 Order.

                                              April 15, 2020




        Case 3:17-cv-00504-MOC Document 17 Filed 04/15/20 Page 1 of 1
